DEVENS, J.
This case could not properly have, been withdrawn from the jury, and the instructions under which it was submitted were correct.
Whether the plaintiff, who was about to remove a case of goods from the sidewalk by the direction of his employer when the defendants’ wagon backed up to the sidewalk, was in the exercise of due care in continuing his work where he would probably be subjected to injury if the load from the defendants’ wagon was suddenly and without warning discharged upon the sidewalk, and whether the defendants’ servant in thus discharging his load was wanting in due "care, so that injury to the plaintiff occurred thereby, were questions to be determined by the jury. Even if the circumstances under which the injury occurred were not in dispute, (and the important question whether the plaintiff directed the defendants’ servant where to back up and unload was thus controverted,) the inference to be drawn from them was not a legal deduction, but one of fact.
After the court had defined what due care and negligence were, it was for the jury to apply these definitions to the evi*302deuce, and to say whether or not it had been proved that the plaintiff, while himself exercising due care, had been injured by the negligence of the defendants’ servant.
The instruction given, “ that if the plaintiff did all that men of ordinary prudence would do under the same circumstances, although he put himself in a place of danger, this was due care,” is not open to the criticism made by the defendants’ counsel, who argues that men of ordinary prudence often act imprudently, and that the possession of ordinary prudence does not necessarily imply sense and capacity, and therefore that the verdict might have been rendered upon a construction of this ruling which tested the conduct of the plaintiff by that of one who possessed of ordinary prudence did not act according to its dictates, or of one who did not have ordinary sense and capacity. The ruling admits of no such forced or unnatural interpretation, and we cannot doubt that it was clearly understood by the jury that the plaintiff, in order to show that he was in the exercise of due care, must prove that he had acted as men of ordinary prudence, exercising this faculty, and possessed of sufficient sense and capacity to act intelligently, would have acted under similar circumstances. Exceptions overruled.